In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated May 12, 2003, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the contention of State Farm Insurance Company, its petition for a stay of arbitration was properly denied as untimely (see CPLR 7503 [c]; Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082 [1996]; Matter of Hartford Ins. Co. v Buonocore, 252 AD2d 500 [1998]; Matter of Travelers Prop. Cas. Corp. v Klepper, 275 AD2d 234 [2000]). Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.